Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments/Amendments

Applicant's arguments have been carefully considered but they were not found persuasive.
Applicant's argues that “identifying a client device associated with the user” performed after detection and analysis of the biometric feature is not taught in the prior art, which in 18/14-25 and 20/11-21 and 67 teaches such identifying before any biometric authentication is performed.
It appears that while neither claim nor the specification limits the interpretation by offering a definition of claimed “identifying”, applicant is either seeking a particular meaning of the limitation or overlooks the principle the computing, especially in network environment.  
Specifically, in light of the White’s teaching a skilled artisan would readily appreciate that an identifying of the device happens after biometric authentication.  This is because only when and after (meeting the limitation of “in response to”) it is determined that the biometric feature of the user corresponds to a valid biometric feature of an enrolled user, the one-time pass-phrase (OTPP) is sent to the user device, as expressly cited in White (upon proper biometric authentication, a one-time pass-phrase is transferred to the workstation, see col. 28 lines 21-26).  
As it would be readily appreciated by a skilled in the art, in order for the one-time password to reach the particular device, the identity of the device (e.g. the address of the device as a recipient of a message/OTTP) must identified.

The newly presented claim 35, amended claims 9 and 30 and previously presented claims 10-14 and 32-34 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102

Claim(s) 9, 12, 22-24, 30 and 32-33 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by White (USPN 9202032).
White teaches a method of authenticating a user, the method comprising: detecting a user within an image (capturing biometric authentication data, col. 20 lines 12-14 (thereafter 20/12-14); biometric features may take any form such as images, photographs, etc., col. 7/37-43); analyzing a biometric feature of the user (when biometric data of sufficient quality is obtained, processing continues by authenticating the identity of the workstation user as the authorized user, 20/59-62); determining that the biometric feature of the user corresponds to a valid biometric feature of an enrolled user (validating includes comparing the captured biometric data against biometric data of an authorized user that is associated with the one matching communications device identifier, 21/31-38, if the identity of the workstation user is validated as the authorized user associated with the inputted unique user identifier, the system generates and transmits a one-time pass-phrase (OTPP) to the communication device that displays the transmitted OTPP.  The user is able to obtain the received OTPP by reading the communication device 20 display and manually enters the OTPP into a pass-phrase text input box at the workstation that is then received by the BAC system for validation, 22/1-19); and in response to determining that the biometric feature of the user corresponds to a valid biometric feature of an enrolled user, requiring completion of a challenge at a client device associated with the user to continue authentication (the biometric data is compared against biometric data of an authorized user that is associated with the one matching communication device identifier that is stored in the BAC system, 21/31-16, if the identity of the workstation user is validated as the authorized user associated with the inputted unique user identifier, the system generates and transmits a one-time pass-phrase (OTPP) to the communication device that displays the transmitted OTPP.  The user is able to obtain the received OTPP by reading the communication device 20 display and manually enters the OTPP into a pass-phrase text input box at the workstation that is then received by the BAC system for validation, 22/1-19.  Note that the completion of the challenge may reasonably be interpreted as having different meaning, e.g. displaying a received challenge on the device 20 or the user inputting the displayed OTPP into the device 14), the challenge being transmitted by a push notification (the system generates and transmits a one-time pass-phrase (OTPP) to the communication device that displays the transmitted OTPP.  The user is able to obtain the received OTPP by reading the communication device 20 display and manually enters the OTPP into a pass-phrase text input box at the workstation that is then received by the BAC system for validation, 22/1-19), the challenge is transmitted by a push notification and wherein the client device is associated with an identifier that is maintained in a user authentication database in association with an identification of the user and in association with the biometric feature of the user, wherein the push notification is generated automatically and without user input (the system generates and transmits a one-time pass-phrase (OTPP) to the communication device that displays the transmitted OTPP.  The user is able to obtain the received OTPP by reading the communication device 20 display and manually enters the OTPP into a pass-phrase text input box at the workstation that is then received by the BAC system for validation, 22/1-19 biometric data corresponding to any biometric feature may be collected and stored as enrollment data records in the BAC system 16.  It should be understood that personal data of an authorized user is associated with the biometric data of the authorized user in the enrollment records stored in the BAC system 16.  Customers are required to designate a particular communications device used by the customer… such information includes a communication device identifier of the designated communication device, or an identifier that facilitates sending SMS messages to the designated communication device, stored in BAC system 16 and may be associated with the authorized user, 7/37-8/4), in response to determining that the biometric feature of the user corresponds to the valid biometric feature of the enrolled user, identifying the client device associated with the user (the biometric data is compared against biometric data of an authorized user that is associated with the one matching communication device identifier that is stored in the BAC system, 21/31-16, if the identity of the workstation user is validated as the authorized user associated with the inputted unique user identifier, the system generates and transmits a one-time pass-phrase (OTPP) to the communication device that displays the transmitted OTPP.  The user is able to obtain the received OTPP by reading the communication device 20 display and manually enters the OTPP into a pass-phrase text input box at the workstation that is then received by the BAC system for validation, 22/1-19 Customers are required to designate a particular communications device used by the customer… such information includes a communication device identifier of the designated communication device, or an identifier that facilitates sending SMS messages to the designated communication device, stored in BAC system 16 and may be associated with the authorized user, 7/37-8/4), receiving the image from the client device (the communication device is configured to capture biometric data, 10/13-15, displays the one-time pass-phrase OTPP such that the user is able to obtain the received OTPP by reading the communication device 20 display, 22/1-15), the client device is a mobile device of the user (8/13-15), the challenge comprises one or more graphical user interface elements configured to receive an access code at the client device from the user (displays the one-time pass-phrase OTPP such that the user is able to obtain the received OTPP by reading the communication device 20 display, 22/1-15), and a skilled in the art would readily appreciate that computing devices provide functionalities by a processor executing instruction stored in memory as also articulated by White (see White’s claims 3-17).

Claim Rejections - 35 USC § 103
Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 unpatentable over White (USPN 9202032).
As per claim 11, in the broadest reasonable interpretation the OTTP could be interpreted as a prompt to approve/decline input while using (or not using) the OTTP equated to the action of approving or declining this transaction.  However, it is also noted that causing client devices to display a prompt that includes an approve input and a decline transaction [Official Notice is taken] would have been old and well known in the art of computing and such variant would have been obvious to one of ordinary skill in the art before the effective filling date of the invention given the predicable benefit of usability.
As per claim 13, given the fact that the communication between the client device communicate the image via wireless network, such as GSM a skilled in the art would readily appreciate that such communication involves intermediate devices (devices that receive data for the client over GSM network (equated to another client devices)) and, as a result, if not inherent, such limitation (receiving the image from another client device that is different from the client device identified as being associated with the user) would have been implicit or an obvious, old and well known variant offering the predictable benefit of network communication.  
Claim(s) 14 is/are rejected under 35 U.S.C. 103 unpatentable over White (USPN 9202032) in view of Novoa (USPN 6636973)
White teaches Biometric data corresponding to any biometric feature such as face 7/37-40 the biometric data is compared against biometric data of an authorized user 21/31-16.
Note that one skilled in the art would readily appreciate that the computers must generate “a template” from the detected biometric feature in order to operate/match the values but for the expedited prosecution, the examiner offers Novoa (USPN 6636973) (see Fig. 3 with the associated text for example) expressly offering such concept the before the effective filling date of the invention while offering the predictable benefit of biometric authentication.
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 unpatentable over White (USPN 9202032) in view of Rajendra (USPN 8869238).
White teaches the one or more graphical user interface elements as discussed above. 
White does not, but in the related art, Rajendra teaches a data entry grid comprising a plurality of predefined areas populated with data, a layout of the data populating the predefined areas is dynamically generated (see Fig. 5 and the associated text).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Rajendra’s teaching into White’s invention given the benefit of increased security.
Claim(s) 27-29 and 34 is/are rejected under 35 U.S.C. 103 unpatentable over White (USPN 9202032) in view of Ort (USPUB 20120198531).
White does not, but in related art, Ort teaches an optical code encoded with the challenge for display at the another client device and requiring completion of the challenge at the client device associated with the user requires scanning of the optical code by the client device associated with the user (se Fig. 4 and the associated code). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Ort’s teaching into White’s invention given the benefit of security and/or multi-device communication.
Claim(s) 35 is/are rejected under 35 U.S.C. 103 unpatentable over White (USPN 9202032) in view of Stubblefield (USPUB 20140282964)
As clearly discussed above, White teaches an identification of the user, matching biometric association of the user to the enrolled template and identifying the client device.
Although the structure maintaining these elements (e.g. an identifier associated with the client device that is associated with an identification of he user and the biometric feature of the user) could reasonably meet the limitation of the claimed database, for the purpose of the expedited prosecution, the examiner offers express recitation of the label used in the claim (the user account database includes an account of the user, user ID, biometric signature, unique device identifier, etc., see Stubblefield’s para 35).  Thus, even if not contemplated, associating the client device maintained in a user authentication database in association with an identification of the user and in association with the biometric feature of the user would have been obvious variant in the art of computing before the effective filling date of the invention as illustrated by Stubblefield offering the predictable benefit of data access. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433